The Chancellor.
On an examination of the papers submitted to me in this cause, I see no sufficient evidence of an agreement or understanding between the parties that the interest should not be computed in the usual manner, or that it should be paid in England. On general principles, in the absence of any agreement on the subject, the money is payable where the creditor resides, and the interest is to be compu*605fed at the rate allowed by the law of the country where the contract was made, or is to be performed. The complainants appear to have computed it in conformity to the rules of law. It is impossible to decide whether Ellice or Girvan ought to pay the costs of the former suit, without going into a full hearing of the merits of that case. This has been rendered impossible, by the compromise between the parties. The rule of the •court is, that if a suit is compromised or settled, without any agreement as to costs, each party must bear his own. And if the parties settle the cause between themselves, reserving the question of costs, the court will not hear the cause on a question of costs merely. (Gibson v. Lord Cranly, Mad. & Geld. R. 365. Roberts v. Roberts, 1 Sim. & Stu. 39. East-burn v. Downes, 2 John. Ch. R. 317.)